485 So. 2d 861 (1986)
BISCAYNE SUPERMARKET, INC. and K.R.D., Inc., Appellants,
v.
The TRAVELERS INSURANCE COMPANY, Appellee.
No. 84-1822.
District Court of Appeal of Florida, Third District.
March 18, 1986.
Rehearing Denied April 14, 1986.
Donald L. Graham, Richard M. Gale, Miami, for appellants.
James O. Nelson and Lorraine M. Solomon, Miami, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and FERGUSON, JJ.
PER CURIAM.
The jury verdict in this action on a fire insurance policy was substantially less than the lowest amount of damages supported by the evidence and therefore may not be permitted to stand. Griffis v. Hill, 230 So. 2d 143 (Fla. 1969); Borges v. Jacobs, 483 So. 2d 773 (Fla. 3d DCA 1986) and cases cited. Because, however, the verdict may well have involved a compromise on the hotly disputed arson defense, we conclude that the cause must be retried on the issues of both liability and damages. Borges.
We agree with the plaintiffs that, in the event they are successful at the new trial, they are entitled to prejudgment interest from the date that the proceeds would have been due under the policy. National Union Fire Insurance Co. v. Gelfand, 477 So. 2d 28 (Fla. 3d DCA 1985); Miller v. First Service Corp., 471 So. 2d 1332 (Fla. 3d DCA 1985); see also Argonaut Insurance Co. v. May Plumbing Co., 474 So. 2d 212 (Fla. 1985).
Reversed and remanded.